Citation Nr: 1609101	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for the left knee status-post injury and meniscectomy with degenerative joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to restoration of a 40 percent evaluation for the degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica, effective June 1, 2009, to include the issue of entitlement to a higher disability rating.  

3.  Entitlement to an increased rating for an excision of Morton's neuroma of the left foot with residual numbness, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to the service-connected disabilities (TDIU).

5.  Entitlement to an increased rating for a right shoulder injury with degenerative joint disease, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for status post total right knee replacement (previously rated as right knee injury with degenerative joint disease status post arthroscopy), currently evaluated as 10 percent disabling prior to December 12, 2012 and from February 1, 2013, to April 8, 2014, and as 30 percent disabling since June 1, 2015.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1975 and from October 1979 to December 1992.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009, May 2010, and November 2014 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran perfected timely appeals of these issues.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In regards to the lumbar spine disability claim, in September 2008, the Veteran filed an increased rating claim seeking a disability rating higher than 40 percent for his service-connected lumbar spine disability.  In response, following a VA examination, the RO issued a rating decision in December 2008 proposing to reduce the disability rating.  In March 2009, the RO effectuated the proposed reduction and assigned a 20 percent rating for his lumbar spine disability, effective June 1, 2009.  In February 2010, the Veteran filed a NOD to the March 2009 rating decision.  The Veteran then perfected a timely appeal.  The RO certified the issue to the Board as an increased rating claim; however, since the Veteran filed a NOD after the rating decision that reduced his disability rating, the Board must also initially decide whether the reduction from 40 percent to 20 percent was proper.  Thus, the Board has added the issue to the appeal accordingly.

The disability ratings assigned for the right knee disability during the period of time on appeal include periods of temporary total disability evaluations for convalescence following surgeries under 38 C.F.R. § 4.30 (2015).  However, the claim on appeal concerning the right knee disability does not include these periods during which a temporary total disability rating was in effect.  Therefore, the Board will not discuss these periods.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica, currently evaluated as 40 percent disabling; (2) entitlement to an increased rating for an excision of Morton's neuroma of the left foot with residual numbness, currently evaluated as 10 percent disabling; (3) entitlement to a TDIU; (4) entitlement to an increased rating for a right shoulder injury with degenerative joint disease, currently evaluated as 10 percent disabling; and, (5) entitlement to an increased rating for status post total right knee replacement (previously rated as right knee injury with degenerative joint disease status post arthroscopy), currently evaluated as 10 percent disabling prior to December 12, 2012 and from February 1, 2013, to April 8, 2014, and as 30 percent disabling since June 1, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim concerning entitlement to an increased rating for the left knee status-post injury and meniscectomy with degenerative joint disease, currently evaluated as 10 percent disabling.

2.  In November 2002, the RO granted service connection for the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine.  The RO assigned an initial 40 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5292 and 5293, effective June 24, 2002.  

3.  In December 2008, the RO added left sciatica to the service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine disability, and proposed to reduce the disability rating to 10 percent.  

4.  In March 2009, the RO reduced the Veteran's disability rating for his service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica from 40 percent to 20 percent, effective June 1, 2009, pursuant to 38 C.F.R. § 4.71a, DCs 5242 and 5243.  

5.  The medical evidence of record does not persuasively demonstrate that there has been a material improvement in the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal concerning the issue of entitlement to an increased rating for the left knee status-post injury and meniscectomy with degenerative joint disease, currently evaluated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The reduction of the disability rating for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica to 20 percent was not proper, and the 40 percent disability rating is restored from June 1, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.71a, 4.124a, Diagnostic Codes 5292 (2002) 5293 (2002) 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, at the Veteran's December 2015 Board hearing, the Veteran requested that the issue concerning entitlement to an increased rating for the left knee status-post injury and meniscectomy with degenerative joint disease, currently evaluated as 10 percent disabling, is withdrawn.  Therefore, the Veteran has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II.  Restoration Claim

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the restoration claim on appeal; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In November 2002, the RO granted service connection for the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine.  The RO assigned an initial 40 percent disability rating pursuant to DCs 5292 and 5293, effective June 24, 2002.  38 C.F.R. § 4.71a.  The Veteran did not appeal this decision.

In September 2008, the Veteran filed an increased rating claim seeking a disability rating higher than 40 percent for his service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine.  In response, following a VA examination, the RO issued a rating decision in December 2008.  The RO added left sciatica to the service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine disability, and proposed to reduce the disability rating to 10 percent.  38 C.F.R. § 4.71a.  In a December 2008 letter, the Veteran was given due process notice of the proposed reduction in the rating for his lumbar spine disability.  The letter also apprised him of his right to submit additional evidence to contest the reduction and request a pre-determination hearing.  The RO therefore complied with the provisions of 38 C.F.R. § 3.105(e) (2015).  In February 2009, the Veteran submitted a Notice of Disagreement (NOD) with this rating decision.  

In response, in March 2009, the RO effectuated the proposed reduction and assigned a 20 percent rating for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine disability with left sciatica, effective June 1, 2009.  

In February 2010, the Veteran submitted another NOD in response to this rating decision.  The Veteran then perfected a timely appeal.  Therefore, the Board must initially decide whether the reduction from 40 percent to 20 percent was proper before deciding the increased rating claim.

VA Regulation 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2015). 

The provisions of 38 C.F.R. § 3.344(c) (2015) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more). 

In the instant case, a 40 percent rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica was in effect from June 24, 2002 to May 31, 2009.  Since that period is more than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  38 C.F.R. § 3.344(c) (2015).

The circumstances under which a disability evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a readjustment in the rating schedule cause a veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the veteran's disability is shown to have occurred.  38 U.S.C.A. 
§ 1155.  

As noted in the December 2008 rating decision, the Veteran was originally rated as 40 percent disabling for his degenerative joint and disc disease of his lumbosacral spine based on severe limitation of the lumbar spine.  At that time, flexion was to 55 degrees, extension was to 15 degrees, and the combined range of motion was 150 degrees.  The rating schedule changed in September 2003.  The RO reevaluated the Veteran in 2004 and the 40 percent evaluation was confirmed and continued.  At that time flexion was to 55 degrees, extension was to 5 degrees, and the combined range of motion was 120 degrees.  The RO noted that under the new rating criteria, the Veteran would only have been entitled to a 20 percent evaluation, but recognized that the 40 percent evaluation must be continued because a disability could not be reduced based solely on a change in the rating schedule.  The Veteran underwent a new VA exam in October 2006 where flexion was to 90 degrees, extension was to 8 degrees and the combined range of motion of the thoracolumbar spine was 195 degrees which would warrant a 10 percent evaluation.  The January 2007 rating decision explained that since the Veteran had the 40 percent evaluation for over 5 years, his evaluation could not be reduced unless sustained improvement was shown and that another examination would be scheduled to determine if there was sustained improvement.

The Veteran underwent a VA examination in September 2008.  He reported constant pain in his low back, averaging 4-5/10 with pain radiating to the left buttock and into the posterior thigh but not below the knee level.  At times, the Veteran experienced pain in the left groin associated with the back pain.  He noted difficulty leaning backward, and described being extremely careful in leaning over or lifting, and that he had difficulty performing any chores such as yard work.  He described the back as "locking up" with severe pain.  He reported difficulty with sexual intercourse because of the pain in his lower back.  He could walk approximately a half mile then begin limping on the left leg.  He was able to sit approximately 15 minutes before having to change positions because of back pain and he could stand approximately five minutes before the onset of increased low back pain.  He described requiring urgent care within the past year because of acute low back pain which lasted 2 to 3 days and required injectable narcotics (Toradol).  During that time, he could not tolerate being in bed and had to lie on the floor to relieve the back pain. There was no history of incapacitating episodes of low back pain requiring physician ordered bed rest.  He gave no history of bladder or bowel dysfunction.  He used local heat over the lower back for relief of the chronic pain but had been reluctant to take analgesics because of his job requirements. He did not use a back brace or any assistive devices.

The physical exam showed marked, exquisite tenderness to palpation in the lumbar
midline at the L-5 level with left paraspinal muscle spasm and left sciatic notch tenderness, accentuated with hip flexion, but no radiation into the left lower extremity.  The lumbar lordotic curvature actually appeared slightly increased and the lumbar pain appeared essentially to be left-sided.  Lumbar flexion was to 80 degrees with pain (normal is 90 degrees), extension was to 0 degrees (normal is 30 degrees) at which point the Veteran had the sensation of pain shooting into the buttock and the knees/thighs feeling weak, left lateral bending was 10 degrees (normal is 30 degrees) with pain, right lateral bending was to 35 degrees, left rotation was to 20 degrees with pain (normal is 30 degrees), and right rotation was to 45 degrees for a combined range of motion of 200 degrees.  Straight leg raise test was negative on the right but markedly positive on the left at 20 degrees with severe left-sided low back pain provoked.  The quadriceps strength was 5/5 against resistance.  The lower extremity sensation was intact to sharp/dull stimuli bilaterally and deep tendon reflexes one-two plus bilaterally.  On repetitive exertional testing, lumbar flexion was reduced to 65 degrees prompting the examiner to recommend an additional 15 degrees flexion functional impairment of the lumbosacral spine on the basis of repetitive use, due to pain with use, limited endurance and fatigability which brought the Veteran's total range of motion to 185 degrees.  Primary weakness and incoordination were not characteristic.  Pain with use had the major functional impact.  The examiner provided diagnoses of degenerative disc disease and degenerative joint disease with left sciatica.

The Board finds that the above evidence does not demonstrate that an improvement in the Veteran's back disability has actually occurred reflecting an increase in the ability to function under ordinary conditions of life and work.  VA may not reduce the rating simply because the Veteran actually does not meet the schedular criteria unless the underlying disorder has shown improvement.  The Veteran has demonstrated flexion to 55 degrees, 55 degrees, 90 degrees, 65 degrees, and 70 degrees (according to findings noted in a subsequent July 2015 VA spine examination report).  The Veteran has demonstrated combined ranges of motion of 150 degrees, 120 degrees, 195 degrees, 185 degrees, and 170 degrees (according to the July 2015 VA spine examination report).  The foregoing findings show that the Veteran's back at times shows better functionality but this is not persuasive evidence that there has been an overall sustained improvement in the back disability.  The Veteran's complained of symptoms do not reflect an improvement in his back disability.  For these reasons, the Board is not persuaded that the record
demonstrates a material improvement in the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica under the ordinary conditions of life and work.  Accordingly, the Veteran is entitled to restoration of the 40 percent rating for his service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica, retroactively effective from June 1, 2009.


ORDER

The claim concerning the Veteran's entitlement to an increased rating for the left knee status-post injury and meniscectomy with degenerative joint disease, currently evaluated as 10 percent disabling, is dismissed.

Restoration of the 40 percent disability rating for the degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica, is granted, effective June 1, 2009.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, regarding the left foot claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (2015); 38 C.F.R. § 3.159.  

Second, the Veteran submitted his own copies of the medical records associated with his disability benefits claim with the Social Security Administration (SSA).  The Veteran also submitted a July 2010 letter stating that he had been awarded SSA disability benefits.  However, the SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  To date, the AOJ has not made its own attempt to obtain a complete copy of the Veteran's SSA records.  These records should be obtained since they are relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. 
§ 3.159(c)(2). 

Third, in an August 2008 Physician's Report of Worker's Compensation Injury and the medical record attached, the Veteran was noted to have injured his right knee while being employed at the Federal Bureau of Prisons.  In a subsequent January 2010 letter from the Office of Personnel Management, the Veteran was informed that he had received a disability retirement from the Federal Bureau of Prisons.  The decision and medical records considered by that agency in deciding the Veteran's worker's compensation and disability retirement claims are not currently in the claims file.  These records should be obtained since they are relevant to the Veteran's appeal before the Board.  See 38 C.F.R. § 3.159(c)(2). 

Fourth, the claims file currently contains VA treatment records from the Denver, Colorado, VA Medical Center (VAMC), to include Pueblo VA Community-Based Outpatient Clinic (CBOC), dated up to August 2015.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  All private treatment records currently contained in the claims file should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Fifth, regarding the right shoulder claim, at his recent July 2015 VA joints examination, the Veteran reported numbness of his right shoulder.  At his December 2015 Board hearing, the Veteran testified that he experienced loss of feeling in his fingers due to his service-connected right shoulder injury with degenerative joint disease.  To date, the Veteran has not been afforded a VA neurological examination to determine the nature and severity of any associated neurological residuals of his service-connected right shoulder injury with degenerative joint disease.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A new VA examination is required to assess the current severity of the Veteran's service-connected right shoulder injury with degenerative joint disease.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claims of entitlement to an increased rating for an excision of Morton's neuroma of the left foot with residual numbness, currently evaluated as 10 percent disabling.

2.  Obtain the SSA decision and medical records pertinent to any SSA disability benefits claim filed by the Veteran.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Contact the Office of Personnel Management and obtain the decision and medical records pertinent to the disability retirement claim and workers compensation claims filed by the Veteran when he was employed at the Federal Bureau of Prisons.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain all pertinent VA outpatient treatment records from the Denver, Colorado, VAMC, to include the Pueblo CBOC, since August 2015 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, provide a VA neurological examination to the Veteran in order to assist in evaluating the severity of his service-connected right shoulder injury with degenerative joint disease.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

In particular, the examiner must address whether the Veteran has incomplete or complete paralysis of a nerve of the right arm caused by or aggravated by his service-connected right shoulder injury with degenerative joint disease.  If yes, the VA examiner must address whether the paralysis is mild, moderate, moderately severe, severe, or complete.

6.  After the above actions have been completed, readjudicate the Veteran's claims of:  (a) entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica, currently evaluated as 40 percent disabling; (b) entitlement to an increased rating for an excision of Morton's neuroma of the left foot with residual numbness, currently evaluated as 10 percent disabling; (c) entitlement to a TDIU; (d) entitlement to an increased rating for a right shoulder injury with degenerative joint disease, currently evaluated as 10 percent disabling; and, (e) entitlement to an increased rating for status post total right knee replacement (previously rated as right knee injury with degenerative joint disease status post arthroscopy, currently evaluated as 10 percent disabling prior to December 12, 2012 and from February 1, 2013, to April 8, 2014, and as 30 percent disabling since June 1, 2015.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


